DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 9 has been canceled.  Claims 2 and 8 have been amended.  Claims 2 and 4-8 are pending and under consideration.

The rejection of claims 2, and 5-8 under 35 U.S.C. 101 because the claimed invention is directed to a step in mental reasoning without significantly more is withdrawn in light of applicant’s amendment of claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 requires that the patient is administered a therapeutically effective amount of at least one Her2 inhibitor  when the expression level of  pHer2  in the tumor tissue sample is higher than a predetermined reference value.  Claim 2 requires that patients determined to have 
Claim 5 requires that the patient is administered a therapeutically effective amount of at least one Her2 inhibitor when  expression level of pHer2 in the tumor tissue sample is higher than a predetermined reference value and when the expression level of FHIT is lower than its corresponding predetermined reference value.    Claim 2 requires that patients determined to have an expression level of FHIT which is lower than a predetermined reference value are administered a therapeutically effective amount of at least one Her2 inhibitor.  As such, all the patients encompassed by amended claim 2 are treated by administration of the Her2 inhibitor.  Claim 4 requiring a different criteria for administration of the Her2 inhibitor based on the expression level of pHer2, in addition to the lower expression of FHIT fails to encompass all the limitations of claim 2 which does not provide for the level of pHER2 in patients determined to have expression levels of FHIT which are lower than a predetermined reference value.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The rejection of claims 2, 4, 5 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of applicant’s amendment of claims 2 and 8 and applicants’ arguments regarding amended claim 8.

The rejection of claims 2, 4, 5, 7 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment of claims 2 and 8 and applicants’ arguments regarding amended claim 8.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Cowsert et al (WO02/22636) in view of Bianchi et al (Cell cycle, 2007, Vol. 6, pp. 643-646) and Zhang et al (American Journal of Pathology, 2007, Vol. 170, pp. 366-376) is maintained for reasons of record.
Cowsert et al teach the treatment of patients with lung cancer comprising the administration of an anti-sense to Her2 such that expression of Her2 is inhibited (claims 16-19).
Cowsert et al do not teach the determination of FHIT in the tumor tissue, wherein determination of a lower level of FHIT relative to a reference value is followed by admisntration of a Her2 inhibitor.
Bianchi et al teach that FHIT expression protects against Her2 driven breast tumor development (title).  Bianchi et al teach that FHIT and Her2 are inversely correlated in breast tumors as are proliferation of tumor cells and the size of the tumor, and in particular, the subset of tumors characterized as low-level FHIT and Her2+ are the largest and most proliferative of the subgroup (page 644, Table 1, page 44 column 1, last sentenced of the first full paragraph). Bianchi et al teach that in NSCLC, 57% exhibit absence or reduction of FHIT (page 644, first column, line 1).  Bianchi et al teach that during cancer cell proliferation promoted by activated EGFR family members that recruit Src, the phosphorylation of FHIT by Src induces degradation of FHIT and the subsequent reduction in FHIT allows transmission of the mitogenic signal (page 644, first column, lines 26-38). 
Bianchi et al do not specifically teach that in NSCLC promoted by activated Her2, Src is recruited to phosphorylate FHIT resulting in FHIT degradation and thus lowered levels of FHIT
Zhang et al teach that src family kinases are activated in NSCLC and promote the survival of EGFR-dependent cell lines (Title).  Zhang et al teach that the src-family kinase inhibitor, PP1, decreased the phosphorylation of src substrates including Y877 of erbB2 (page 372, lines 5-9 under the heading of “PP1 Inhibits ErbB Phosphorylation”), otherwise known as Her-2.  
It would have been prima facie obvious at the time of the effective filing date to use a decreased level of FHIT relative to a reference value as a surrogate for an increased level of 

The rejection of claims 2, and 4-8 under 35 U.S.C. 103 as being unpatentable over Wulfkuhle et al (WO2010/006027) in view of Bianchi et al (Cell cycle, 2007, Vol. 6, pp. 643-646) and Zhang et al (American Journal of Pathology, 2007, Vol. 170, pp. 366-376) is maintained for reasons of record.
Wulfkuhle et al teach a method of identifying a subject with a cancer of epithelial origin, including lung cancer, wherein said cancer would benefit from treatment with trastuzumab or ac-erbB2 kinase inhibitor comprising measuring the level of phosphorylation of c-erbB2  in the cancerous cells , wherein a level of phosphorylation of c-erbB2 above  that of the reference standards indicates that the subject would benefit from  treatment with an EGF receptor dimerization inhibitor, trastuzumab, or a c-erbB2 kinase inhibitor (claims 18 and 27), thus meeting the limitations of claim 6-8 because trastuzumab binds to the extracellular domain of Her2 and because lapatinib is a small organic molecule of claim 7 and a species of claim 8.
Wulfkuhle et al do not teach the determination of the expression level of FHIT in a tumor tissue sample, wherein a lower level of FHIT relative to a reference value is indicative of a higher level of expression of Her2 relative to a reference sample, and the treatment of lung cancer patients with lower levels of FHIT by administering Her2 inhibitors.
Bianchi et al teach that FHIT expression protects against Her2 driven breast tumor development (title).Bianchi et al teach that FHIT and Her2 are inversely correlated in breast tumors as are proliferation of tumor cells and the size of the tumor, and in particular, the subset of tumors characterized as low-level FHIT and Her2+ are the largest and most proliferative of the subgroup (page 644, Table 1, page 44 column 1, last sentenced of the first full paragraph). Bianchi et al teach that in NSCLC, 57% exhibit absence or reduction of FHIT (page 644, first 
Bianchi et al do not specifically teach that in NSCLC promoted by activated Her2, Src is recruited to phosphorylate FHIT resulting in FHIT degradation and thus lowered levels of FHIT
Zhang et al teach that src family kinases are activated in NSCLC and promote the survival of EGFR-dependent cell lines (Title).  Zhang et al teach that the src-family kinase inhibitor, PP1, decreased the phosphorylation of src substrates including Y877 of erbB2 (page 372, lines 5-9 under the heading of “PP1 Inhibits ErbB Phosphorylation”), otherwise known as Her-2.  
It would have been prima facie obvious at the time of the effective filing date to use a decreased level of FHIT in tumor tissue relative to a reference value as a surrogate for an increased level of activated erbB2 (p-Her2) and administer the trastuzumab or erbB2 kinase inhibitor of lapatinib to a patient with non-small cell lung cancer in the method of   Wulfkuhle et al.  One of skill in the art would have been motivated to do so by the teachings of Bianchi et al that activated EGFR family members that recruit Src, result in the phosphorylation and degradation of FHIT and the subsequent reduction in FHIT levels, and the teachings of Zhang et al that src are activated in NSCLC and responsible for phosphorylation of Y877 on ErbB2 (Her2).  One of skill in the art would understand that phosphorylated ErbB2 is commensurate with activated Her-2 or pHer2 and that low levels of FHIT are commensurate with Her2 driven tumors.

Applicant argues that the examiner’s position is that activated Src in NSCLC is responsible for phosphorylation of Her-2, as taught by Zhang et al, and that this leads to the conclusion that low levels of FHIT are commensurate with Her2 driven tumors in light of the teachings of Bianchi et al that activated EGFR in breast tumor cells recruits Src resulting in the degradation of FHIT is faulty. Applicant argues that if FHIT levels are low one of skill in the art would not assume that the low level was the result of the activity of Src and the resultant phosphorylation of Her-2 since many other factors may be involved that would result in degradation of FHIT, such as DNA damage by exogenous carcinogens, UV light and BPDE, or phosphorylation of c-erbB2  in the cancerous cells, not the overall expression of Her2. Applicant’s arguments are moot on this point.

All claims are rejected.
All other rejections and/or objections as set forth or maintained in the previous Office action are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643